Exhibit 10 (bb)

AMENDMENT
TO
RESTRICTED STOCK
AWARD AGREEMENT
 
THIS AMENDMENT is made this 23rd  day of April, 2010, by and between DNB
Financial Corporation (“Holding Company”) and Eli Silberman (“Grantee”).
 
 
W I T N E S S E T H:
 
 
WHEREAS, the Holding Company and the Grantee entered into a Restricted Stock
Award Agreement dated as of  (“Agreement”), whereby Holding Company granted to
Grantee the right to receive   shares of the Holding Company’s common stock,
subject to the vesting conditions and transferability restrictions set forth
therein; and
 
WHEREAS, the parties wish to amend the Agreement to revise the vesting
conditions.
 
NOW, THEREFORE, the Agreement is hereby amended in the manner set forth below.
 
1.  The first sentence of Paragraph 2 is revised to read as follows:
 
Grantee shall first be entitled to the Award Shares on a date (the “Vesting
Date”) that shall be the earlier of the third (3rd) anniversary of the Grant
Date, the date of his death, his termination of service as a member of the Board
of Directors on account of disability, the date on which a “Change in Control”
as hereinafter defined of the Company occurs, or April 28, 2010, subject to such
further terms and conditions of the Plan as may be applicable.
 
2.  The last sentence of Paragraph 2 is revised to read as follows:
 
If Grantee’s service as a member of the Board of Directors terminates for any
reason prior to the Vesting Date, this Agreement shall automatically terminate,
the Grantee shall forfeit all rights hereunder, and no shares of common stock or
other consideration shall be transferred to Grantee pursuant to the Agreement.
 
IN WITNESS WHEREOF, the parties have entered into this Amendment as of first
date set forth above.
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
ATTEST:
 
DNB FINANCIAL CORPORATION
     
                                                                      
 
By:                                                                     
     
Witness:
 
GRANTEE
                                                                         
                                                                           
                       signature
                 


 
 

--------------------------------------------------------------------------------
